Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 09/22/2021 ("09-22-21 OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 12 and the intervening claims 3 and 11, (ii) rewrote the previously-indicated allowable claim 13 in independent form to include the limitations of the previously-presented base claim 1 and the intervening claims 3 and 11, (iii) amended the independent claim 17, (iv) amended claims 4, 6 and 20, (v) canceled claims 3, 11, 12 and 19, (vi) amended the title and submitted replacement Fig. 1 on 12/16/2021.
Currently, claims 1, 2, 4-10, 13-18 and 20 pending. 


Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 09-22-21 OA.
Applicant's submission of replacement Fig. 1 has overcome the objection to the Drawings set forth on page 3 under line item number 2 of the 09-22-21 OA.
Applicant's amendments to the independent claim 1 including the limitations of the previously-indicated allowable claim 12 and the intervening claims 3 and 11 and amendments to the independent claim 17 have 
Applicant's amendments to the independent claim 1 including the limitations of the previously-indicated allowable claim 12 and the intervening claims 3 and 11 and amendments to the independent claim 17 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-7, 9-11 and 16-20 as being anticipated by '096 Oh set forth starting on page 12 under line item number 4 of the 09-22-21 OA.

Allowable Subject Matter
Claims 1, 2, 4-10, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 12 and the intervening claims 3 and 11 as stated starting on page 17 under line item number 5 of the 09-22-21 OA.
Claims 2 and 4-10 are allowed, because they depend from the allowed independent claim 1.

Independent claim 13 is allowed, because the previously-indicated allowable claim 13 has been rewritten in independent form to include the previously-presented base claim 1 and the intervening claims 3 and 11 as stated starting on page 17 under line item number 5 of the 09-22-21 OA.
Claims 14 and 15 are allowed, because they depend from the allowed independent claim 13.

Independent claim 16 is allowed, because it refers to the allowed independent claim 1. 

Independent claim 17 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 17, 
wherein the method further comprises:
forming a second water oxygen barrier bar in a region between adjacent illuminating pixels, wherein the second water oxygen barrier bar and the first water oxygen barrier bar have a substantially identically arrangement; and
forming a first water oxygen barrier layer above the illuminating pixels and located in a region defined by the second water oxygen barrier bar,
wherein a height of the second water oxygen barrier bar is greater than that of the illuminating pixels, and a surface of the second water oxygen barrier bar away from the substrate and a surface of the first water oxygen barrier layer away from the substrate are coplanar. 
Claims 18 and 20 are allowed, because they depend from the allowed independent claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        04 January 2022